Case 3:17-cv-01104-VLB Document 80-25 Filed 05/15/19 Page 1 of 9




                Exhibit 119
           Case 3:17-cv-01104-VLB Document 80-25 Filed 05/15/19 Page 2 of 9


                                                               De.l'ARTMf.NT 01' ROMAN'CI! LANGUA<il!S AND LtTl!RATUJUiS

    THE    UNIVERSI'l'Y           OF                           W11!oot.DT 1-05

           CHICAGO                                             f ll 5 !.!.AST f8TH STREl!T
                                                               CHCCAGO, [t.UNOIS 60637
           HUMANITIES
                                                               Tl!LEPHONE; 773-702-8481
                                                               fax:   773-834-1095

                                                               WEB; humanitics.uchicngo,edu/romance
                                                               E-MAlt.:   rnmancc-languagc:s@uch\cago,edu




      August 28, 2015


      Professor Noel Valis
      Chair, Tenure Review Committee
      Department of Spanish and Portuguese
      Yale University
      PO Box 208204
      New Haven CT 06520-8204

      Dear Professor Valis:

      I am writing in response to your request for an assessment of Professor Susan Byrne's
      scholarly accomplishment and her standing in the field to be used in deliberations
      concerning her possible promotion to Associate Professor with tenure in the Depaitment
(     of Spanish and Portuguese at Yale University.

      I first met Professor Byrne at a professional conference some ten years ago and was
      fascinated by her presentation. Since that time I have always made an effort to attend her
      talks and peruse her publications. Her work is smait, learned, thoughtful and often
      ground-breaking. It most definitely shows disciplinary leadership. Since receiving her
      PhD in 2004, Susan Byrne has had a remarkable record of publications. She is the author
      of three books, eleven essays in refereed journals or collected volumes, six more in
      conference proceeding, plus reviews and translations. They are all of the highest quality
      opening new paths in the study of Renaissance and early modern Spanish literature, often
      from a comparative and even interdisciplinary perspective (literature and history;
      literature and the law; literature and philosophy).

     The eleven refereed articles, all published in prestigious journals and volumes, show the
     range of her knowledge, moving from medieval poetry to early modern prose; from
     Italian notions of history to Florentine Neo-Platonism; from Jesuit thought to reason of
     state; and from the hermetic tradition to juridical tracts. Her earliest work centers on the
     Cantar de mfo Cid and already evinces her interest in the juridical system, In order to
     decipher why a nine year old girl is the one person who talks to the Cid as he goes into
     exile and thus risks punishment, Byrne turns to the laws of the time. Her research is
     sound, and her conclusions bring out an unexpected perspective on this episode. Her
     2005 essay on Neostoicism (and hermeticism) in two sixteenth-century Spanish poets
     evince a range of knowledge and concern with the history of ideas so as to clarify the
     thought of Aldana and San Juan. For Byrne, their enlightenment moments (contact with


    Confidential-- Attorneys' Eyes Only                                                             BYRNE003621
           Case 3:17-cv-01104-VLB Document 80-25 Filed 05/15/19 Page 3 of 9




      the pyr technik6n or primordial creative fire) foreground stoic physics as echoed by
      Justus Lipsius and mirrored in Hermes Trismegistus (in Marsilio Ficino's translation).
      This essay may have been the starting point for her later book on the Hermetic Tradition.
      Two articles in the important journal Cervantes (2007 and 2009) serve as springboard for
      her later book on Law and History in Cervantes. They are both of the highest quality,
      opening new pathways to Cervantes' fiction. The first one deals with the episode of the
      knighting of Don Quixote, using as frame Alfonso X's Siete Partidas as well as a number
      of other legal treatises such as pragmtitica or ordenanza. This learned essay clearly
      brings to light new and important aspects of this episode in terms of older and newer
      laws. The second essay in Cervantes turns to Giovio's Histories as model for interrupted
      history and the layering of narrative voices in Don Quixote. It is a completely new
      perspective on the Spanish novel. The intenuption of the publication of Giovio's
      Histories caused by the Sack of Rome, and the recovery of some of his texts, for
      example, serve as model for the interrupted tale of the vizca{no in Cervantes. Turning to
      Baeza's translation and to the tales of Preste Juan and the Emperor ofTrapisonda, Byrne
      finds fmther points of contact between Giovio and Cervantes.

     A third article on Cervantes published in eHumanista/Cervantes (2015) is most
     persuasive. She notes that several critics have pointed to the discussion on reason of state
     in the first chapter of Part Two of Don Quijote, noting its importance, but failing to
     discuss it. For her, these three friends are using reason of state to return to an ideal of
     justice. She points to Ficinos's commentary on the Laws where he propounds three
     lawgivers. Two of these, Solon and Lycurgus, are mentioned in this passage. The first
(    pretended insanity to carry out his reforms, something that clearly links him to Don
     Quijote. In yet another essay on Cervantes, published in Cuadernos AISPI (2015), Byrne
     deals with one of the most complex of the twelve Exemplary Novels, published by
     Cervantes. She shows that the term coloquio was very common in Jesuit documents: it
     was uses as a way of conversing intimately with God and as a way of preaching. Using
     Jesuit notions of the "examen de conciencia, she claims that El coloquio de las perros is
     precisely such an examination which often ends with a coloquio. I could continue
     commenting on each and every one of her lucid and intelligent articles, but suffice it to
     say that all of them are true intellectual colloquies, and that we are invited to engage in
     her conversation with early modern texts.

     In addition to her eleven essays, Susan Byrne is the author of three books. The first, El
     Corpus Hermeticus y tres poetas espafioles (2007), fills an important gap in the study of
     sixteenth-century Spanish thought. In 14 71 Marsilio Ficino, the most important of the
     Renaissance Platonists, stopped his work on Plato, and at the request of his patron
     Cosimo de' Medici, turned to translate the Corpus Hermeticum, the works of Hermes
     Trismegistus, an Egyptian priest whose insights into the cosmos were said to be older
     than Plato's. This text became immensely popular and was reprinted time and again for
     more than a century. Its decline began with Casaubon's doubts as to the existence of such
     a Hermes. I have often remarked on the absence of work on this topic and have only
     dedicated one small a1ticle to Lope de Vega and a second to Tirso de Molina and the
     Hermetic Tradition. Thus, I was delighted to see that a book on the subject has finally
     appeared. In this volume Susan Byrne analyzes the impact of the Hermetic in three poets


                                                  2
    Confidential-- Attorneys' Eyes Only                                              BYRNE003622
           Case 3:17-cv-01104-VLB Document 80-25 Filed 05/15/19 Page 4 of 9




      of sixteenth-century Spain: Francisco de Aldana, Fray Luis de Leon and San Juan de la
      Cruz. These are three very different poets, the first a poet-warrior, raised in Italy and
      closest to Florentine influence, the second a theologian and academic and the third a
      mystic who sought to separate himself from the world. And yet, they all shared,
      according to Byrne, a penchant for the Hermetic; the desire to explore religious-
      philosophical notions (30). Professor Byrne points to two known manuscripts in Spanish
      of the Corpus Hermeticum as early as 1491, and collects a few references (some quite
      lengthy) to Hermes Trismegistus in authors such as Jimenez Paton, Mal6n de Chaide and
      Juan de Pineda. After a weighty introduction, Byrne turns to her analysis, dividing the
      book into three basic elements of the Hermetic tradition: ( 1) man and his circumstances;
      (2) transcendence; and (3) divinity. For each entry, the author details what is said in the
      Hermetic texts and relates it to the authors in question.

     In the first entry, for example she discusses the compound nature of the human being (a
     Renaissance commonplace clearly found in Hermes), the terrible darlmess out of which a
     voice of fire emerges, the chaos of the body and its passions, the human search for
     answers, the inner guide (found in darlmess), the constant flow of the divinity's
     nourishing love, the hunt for the divinity and so forth. Through all these notions, Susan
     Byrne exhibits passages from the three Spanish poets that seem to echo the Hermetic. In
     some cases, Hermes appears with a clear voice in the poets; while in others it is more
     difficult to truly listen. She is on clear footing when it comes to Aldana - his Florentine
     upbringing, his clear statements on the Hermetic, his letter to Arias Montano and so much
     more are clear evidence. She must struggle more with San Juan since his mysticism
(    derives from so many sources. It is through a torrent of references and parallels that the
     author seeks to convince the reader that Hermes is a key to many readings. I will briefly
     single out three sections from the third part of this dense and rewarding book. First, her
     discussion of how the primordial human breaks the borders between the celestial and the
     terrestrial as he sees himself reflected in the waters, and falls in love with himself, clearly
     brings out the relations with biblical stories and the myth of Narcissus. Byrne shows a
     very similar use of the Narcissus myth in Aldana, while an inversion of the process, she
     argues, occurs in San Juan. Byrne might have found it interesting to read Aida
     Beaupied's book Narciso hermetico, where she discusses the works of Sor Juana and
     Lezama Lima and centers on this myth in particular. There is no question that Byrne's
     discussion of solar imagery will lead us to read this commonplace in Golden Age poetry
     in a very different light. I also found particularly fascinating the section on how the rays
     that inspire the human being to create come down from the cosmos. A magnificent
     passage from Aldana describes the arrival of the rays, the thunder and lightning of
     transformation and the final resplendence. For Hermes, the human being needs to
     recognize that nothing is impossible and that he possesses immortality, before the rays of
     the divine can shine. Although the arts and sciences are a divine gift, one that is mental
     but can be used through the body, knowledge is the end of science as one is left
     speechless. The view of San Juan as nourished by the Hermetic writings is bound to be
     debated, but it is brought forth through strong and convincing arguments. This book is a
     tour de force, one that forces us to consider the Hermetic as an integral part of Spanish
     sixteenth-century thought with its impact on poetic images and notions.



                                                   3
    Confidential-- Attorneys' Eyes Only                                                BYRNE003623
               Case 3:17-cv-01104-VLB Document 80-25 Filed 05/15/19 Page 5 of 9




           Learned and insightful, Susan Byrne's second book, Law and History in Cervantes' Don
    (      Quixote (University of Toronto Press, 2012) provides a new look at Cervantes'
          masterpiece through the lenses of law and history in order to highlight and clarify how
           the novel engages in specific arguments that foreground these topics. In many ways, it
           follows the lead of Roberto Gonzalez Echevarria's ground-breaking Love and the Law in
           Cervantes, but is more attuned to very specific models and issues. Each of the seven
           chapters of Law and Hist01y in Cervantes' Don Quixote highlights specific concerns and
          genres, while together they form a collage that fully engages the reader. Professor
          Byrne's thoughtful and discerning study uses for its fouridations the perceptions of Paulo
          Giovio along with the insights of his translator and jurist, Gaspar de Baeza in order to
          better understand the questions that are being raised in Cervantes' novel. Thus, the book
          originates in the two essays she published in Cervantes in 2007 and 2009. Here we have a
          clear and precise analysis of both of these thinkers and how their works would have been
          known to the Spanish novelist. Giovio's Histories were quite controversial in the
          sixteenth-century - and much of the debate had to do with how a historian tells the truth.
          His work is multi-layered including first-hand knowledge as well as interviews with
          soldiers and emissaries. The result was at times less than flattering to Spain, as in the
          atrocities committed by Spanish soldiers in the Italian wars. In spite of this, Baeza
          translates his work from Latin and dedicates it to Philip II. It should come as no surprise
          that many objected, minimizing the violence of the Spanish soldiers - and this included a
          former soldier, Gonzalo Jimenez de Quesada in his polemic entitled AntiGiovio. Even
          Bernal Diaz del Castillo includes Giovio in his catalogue of those who exaggerate the
          violence that takes place in conquest. Giovio was also the author of the Elogia, which
(         were character sketches of some of the 484 portraits that hung in his personal museum.
          The many portraits gave rise to a number of volumes of Elogia divided according to the
          types of persons depicted: warriors, men of letters, etc. Baeza translated a volume
          dedicated to the first group, and published it in Granada in 1568. Byrne points to a
          number of figures in this volume that are also praised in Cervantes' novel (Alexander,
          Charlemagne, Hernan Cortes, Preste Juan) - her hints at similarities call for an extensive
          analysis of painting, ekphrasis, and Cervantine allusion.

         Gaspar Baeza was a lawyer who "rewrote the laws on debt and debtors" (p. 35) and
         published texts relevant to Cervantes. Indeed, Byrne shows that Baeza and his family had
         explicit ties to Miguel de Cervantes and to his father Rodrigo, and his uncle Andres.
         Cervantes and Baeza also had many friends in common. Byrne goes on to show how
         questions of dowry in Baeza impinge upon Cervantes' work; and how his comments on
         the insane impinge on Don Quixote. Furthermore, Baeza gave his opinion on the laws of
         the land, arguing that the Leyes de Toro should be favored over Alfonso X's Siete
         P artidas. After that the fueros might be invoked and failing any determination, Roman
         common law played a part. Baeza tried to stem the confusion of the legal system. But, as
         Byrne asserts: "This confusion would continue t1u·oughout the sixteenth century by the
         end of which the Spanish legal system is in such a chaotic state that, much like Don
         Quixote, no one even bothers to abide by the laws" (p. 48). Byrne's volume illustrates
         how a number of episodes in Cervantes' novel can be read according to the confusing
         codes. Some laws prohibit the "breaking" of mills and the knight's assault on a windmill
(        can recall "meanings ranging from to break, to persuade, to violate by force, and to rob


                                                      4
        Confidential-- Attorneys' Eyes Only                                              BYRNE003624
           Case 3:17-cv-01104-VLB Document 80-25 Filed 05/15/19 Page 6 of 9




      on the road" (p. 53). Of course, Don Quixote is the one "broken" in this episode. In terms
      of the making of a knight, Susan Byrne singles out the Siete Partidas as the one that
      provides the structure of Jmighting which is followed and mocked in the novel. Invoking
      Baeza, there is a very informative and important section on Jaws on the insane. The
      characters' many opinions on Don Quixote's madness and their wavering on the matter
      reflect the shifting laws and shifting interpretations.

      Our vision of Sancho and the adventures that surround him are also affected. Sancho does
      indeed represent the populace and his "frequent references to laws and their penalties" (p.
      83) are very much part of daily life in early modern Spain, as newly published pragmatics
      were read in the towns most market days. Sancho !mows what to say to shield himself
      from the law and he is careful to remove himself from witness lists. He also is aware of
      technical. terms, utilizing the word omecillo in a legal manner. Of course, we remember
      his wisdom in the Isle of Barataria. In a particularly impressive section, Susan Byrne
      argues that the imagined geography really derives from Baratarius and the verb baratar
      which entail bribe-taking. While Sancho can shield himself from justice when necessary,
      he becomes an ideal figure when ordered to judge, standing in sharp contrast to many of
      the dealers injustice of his times. In a more comic tone, the governor of the isle is most
      upset when his protomedico places him on a diet. Byrne has uncovered that one such
      doctor under Philip II, Cristobal Perez de Herrera requested "dietary restrictions for the
      entire populace" which "would seem to be the model for Sancho's nemesis" (p. 90).

     By the time readers begin to wonder if Byrne has forgotten the tantalizing descriptions of
(    Paulo Giovio 's works at the beginning of her book, they will be delighted to rediscover
     him in a fascinating discussion. Byrne compares the history of Cide Hamete with the
     description ofMuley Hamet (whose father is named Zidhamet, an apocryphal fignre) in
     Giovio's Histories. Recalling that Quesada had objected to Giovio's account as
     expressing a hatred for the Spanish empire Byrne explains: "Taking the complaints of his
     contemporaries about the unjust perspective of'Italian historians, Cervantes proposes an
     original author/ chronicler/ historian who is an enemy and a liar, only to wryly insist on
     the truth of his story, just as Jimenez de Quesada insists on the truth of his version of
     events, versus that ofGiovio" (p. 121). Byrne also shows how Cervantes uses ofGiovio
     include: "painting with historical verisimilitude both the praise of the elogium and the
     vituperation of the criminal records of his fictitious characters" (p. 124). Of course, my
     own interest in ekplu·asis would have made much more of this section - but this is not the
     main subject of her book, and her many insights on Giovio's Elogia should open up a
     new line of study.

     Etc. is the title of the last entry before the conclusion. And there is indeed much more to
     be said about Cervantes and Giovio, Cervantes and Baeza, Cervantes and the law,
     Cervantes and the meanings of history; and much that can be pondered on the ekphrastic
     elogia, on new ways of writing histories, on Don Quixote as embodiment of the anxieties
     that bring about the mos gallicus. This is a dense and learned book, one that is constantly
     moving us from insight to curious anecdote to startling archival revelation. Susan Byrne's
     writing imitates Don Quixote in that an active reader must stretch his imagination, draw
(
     some of her own conclusions and always be alert to a challenge right around the next


                                                  5
    Confidential-- Attorneys' Eyes Only                                              BYRNE003625
        Case 3:17-cv-01104-VLB Document 80-25 Filed 05/15/19 Page 7 of 9




  bend. It holds learned and thoughtful intimations of how history and the law served to
  give rise to Cervantes' novel.                                                    ·

  Susan Byrne's Ficino in Spain is a book that was waiting to be written. And Byrne is the
  ideal person to finally write such a book, given her previous work of the Hermetic
  tradition. Starting with the late nineteenth century there was a concerted effort to erase
  Ficino's profound impact on Spanish letters of the Renaissance and early modern periods.
  He was often substituted by Le6n Hebreo, whose impact was much less and who "re-
  biblicized and de-philosophized" Marsilio Ficino's Platonism (p. 11). Ficino, on the other
  hand, used major doses ofNeoplatonism and Hermeticism in his commentaries on Plato.
  Even though a few modern critics have begun to re-evaluate Ficino' s impact, this
  enterprise was still weak and fragmented until the appearance of this ground-breaking
  book. To the charge that he was really not that well known in Spain, Susan Byrne,
  through impressive archival research, points to the many volumes of his works that were
  present in Spain during the period. She then goes to show how he was a major authority
  during the period.

  One ofFicino's most controversial books, De vita, combines philosophy, theology,
  magic, medicine and astrology in order to come to terms with Ficino's own problem: the
  importance of Saturn in his horoscope and how this planet also exacerbates his situation
  due to the fact that it rules over people like him: students, scholars and philosophers. It is
  a dry and faraway planet that often brings disaster. But Ficino shows how to temper its
  malignity and bring out its great gifts. Byrne clearly shows how Pedro Mexia utilizes
  many of the elements from Ficino's Vita for his Silva de varia lecci6n, a miscellany that
  became immensely popular, with over 100 editions in 200 years. Those that did not read
  Ficino directly, would learn here of the magic properties of stones and the curative
  powers of stones, substances and even talismans. Treatises by G6mez Miedez, Alvarez
  Miraval underline Ficino 's accomplishments in the field of medicine; while his
  astrological disquisitions reached across the Atlantic (De vita and Opera omnia were on a
  ship bound for New Spain in 1600) and impacted the writings of Sor Juana Ines de la
  Cruz. Juan de Pineda and Bartolome de las Casas are also names that come up repeatedly
  in Byrne's analysis ofFicino's impact, whether dealing with the meaning of ancient
  sacrifice or on demons and genies. As to the Platonic Idea, seen through Ficino, Byrne
  points to poets such as Francisco de Aldana and Garcilaso de la Vega. The uses of
  numerology, the existence of Atlantis and the importance of talismans precede a
  fascinating section on Ficino' s views oflove and beauty as echoed by Cervantes and
  Lope de Vega.

 There is much more in Byrne's book that deserves attention and must be mentioned but
 briefly: Lope de Vega's sonnet on the three fires and its connection to Ficino; Sebastian
 Fox Morcillo's commentary on three of Plato's dialogues and how they parallel and veer
 away from Ficino; and Juan Eusebio Niremberg's assertion that the Jesuit order follow
 the four basic principles of Plato's Republic and the Laws: "Jesuit action has, as Ficino
 recommended, its beginning and end in contemplation" (p. 210). As ever new
 interdisciplinary exchanges keep stressing that imperial Spain did not tnrn away from the
 innovative currents of the Italian Renaissance, Susan Byrne's book on Ficino will serve


                                                6
Confidential-- Attorneys' Eyes Only                                                BYRNE003626
           Case 3:17-cv-01104-VLB Document 80-25 Filed 05/15/19 Page 8 of 9




      as new evidence of the many intellectual exchanges between Spain, Italy and the rest of
      Europe during the early modern period.

      There is no question that the breadth and depth of Professor Byrne's research and
      publications have impacted her field of study, early modern Spanish literature and
      culture. Her work has shown the importance of magical, platonic and hermetic traditions
      in the thought and culture of the period; as well as the shifting and confusing concepts of
      the law and the importance of interpretations of history as reflected in treatises and
      literary texts. I would argue that her main contribution is the clear relation she establishes
      throughout her work between the major currents of thought in Italy and its uses in Spain.
      Far from being removed from the rest of Europe during the early modern peri6d, Spanish
      culture is actively absorbing and reacting to many important strains of thinking that,
      being foregrounded in Italy, were spreading through Europe. Students of Ficino and
      Giovio carmot ignore Spain and consequently, carmot ignore Susan Byrne's work. The
      same can be said of those who study Renaissance Neoplatonism and the Hermetic
      tradition throughout Europe.

     Professor Byrne's work can be compared to some of the leading scholars in the field. She
     favorably compares to Laura Bass at Brown University who is a truly admirable person
     and scholar. Bass's exciting book The Drama of the Portrait: Theater and Visual Culture
     in Early Modern Spain (2008) is the first to deal with portraiture in drama, thus
     highlighting the importance of the relations between the verbal and the visual in early
     modern Spain. It is an exquisitely written volume that is a major contribution to
(    scholarship, but this is the only book that I know that she has written so far. Byrne is the
     author ofthrce books, and at least the last two of them can be considered as important as
     Bass's book. Indeed, Ficino in Spain is bound to become a must-read by Renaissance
     scholars in many fields. Turning to Professor Elizabeth Wright, who I hold in great
     esteem, her first book, Pilgrimage to Patronage: Lope de Vega and the Court of Philip
     III, 1598-1621 (2001) is a work that! frequently show to my graduate students as an ideal
     model of scholarship. It is clearly written and carefully res.earched. Each page provides
     new insights and new ways of looking at Lope de Vega and his period; at notions of
     patronage and at relations between a writer and his sovereign. The clear and fluid prose
     conceals the immense amount of work that it took to write it, while giving us the essence
     of her findings. Nor is the book filled with obscure language that would pretend to
     knowledge. Her straightforward style and her many discoveries make of this one of the
     best books in the field written in the past fifteen years. And yet, her work after this book,
     although commendable, has not surpassed this magnificent volume. Although most
     interesting; her co-edition of Spanish plays written in Nahuatl is no substitute for a book
     on the subject. And her co-edition of works about the battle of Lepanto is also useful, but
     it is not a monograph. It is hoped that her next book on Juan Latino will equal or surpass
     Pilgrimage and Patronage. While there is a steady progression in Susan Byrne's
     scholarship, with her third book being the best so far, no such progression can be found
     so far in Wright. Finally, I would also contend that Professor Byrne's work can be
     compared favorably with that of Professor Fuchs. Although a prolific writer, Professor
     Fuchs sometimes tends to repeat herself (I will admit that I am also guilty of this flaw)-
(    as in the case of two excellent books, Mimesis and Empire and (2004) and Exotic Nation


                                                    7
    Confidential-- Attorneys' Eyes Only                                                 BYRNE003627
           Case 3:17-cv-01104-VLB Document 80-25 Filed 05/15/19 Page 9 of 9




     (2011). I look forward to reading her latest book The Poetics of Piracy (Penn Press
     2013). Professor Fuchs has been more influential than Susan Byrne since the topics she
     chooses are always in sync with the literary trends of the moment. Byrne is more modest,
     but her work is extremely solid and groundbreaking; and she is admired by all serious
     scholars in the field. In a much shorter time than the above mentioned three scholars,
     Susan Byrne (PhD 2004) has been able to accomplish much more: Professor Bass's PhD
     is from 2000 Professor Wright's PhD is from 1998; and Professor Fuchs' degree is
     from 1997. Her importance in the field can also be gleaned from the many positions she
     holds in academic organizations: She is the representative for Spanish literature at the
     Renaissance Society of America; she is member of the Executive Council of the
     Cervantes Society of America; and she was elected this last year to the "Junta Directiva"
     (Executive Council) of Asociaci6n Internacional Siglo de Oro, the main international
     organization devoted to the field of early modern Spain. This clearly signals that Byrne is
     recognized not only in this country but also abroad. As President of this organization I
     can attest to her impact on the group and her ability to work for the advancement of
     knowledge.

     In conclusion, I believe that Professor Byrne's works clearly shows her as a most
     important and distinguished member of the profession and one of the very best
     individuals in her field not only in this country but internationally. Her colleagues fully
     understand her important contributions to Spanish literature of the Renaissance and early
     modern periods as viewed through the lenses ofltaly: Ficino's translation of the Corpus
     Hermeticum, Paulo Giovio's Histories and Elogia and Ficino's immense impact on
(    Spanish literature and thought. She is equally at home commenting on the poetry of
     Garcilaso as she is on Cervantes' Don Quijote; and she is always making new
     colinections between different fields: literature, law, history, philosophy,
     astronomy/astrology etc. In assessing her work I believe that she indeed deserves tenure
     at Yale University.

     Cordially,




     Frederick A. de Armas
     Andrew W. Mellon Distinguished Service Professor
     Romance Languages and Comparative Literature




(


                                                  8
    Confidential-- Attorneys' Eyes Only                                              BYRNE003628
